DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2019, 05/28/2019, and 10/30/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a sectional area of the narrow portion in a winding direction of the primary coil is 80% or more of a sectional area of the center core in a winding direction of the primary coil” as recited in claims 14-18 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it’s not clear what’s intended by “the side core includes a wide portion having a larger width in a direction from the center core to the side core, and a narrow portion having a smaller width, and wherein the elastomer material is coated around the narrow portion of the side core” in lines 10-11. For examination purpose, the claim in question is interpreted as the side core has a wider portion and a narrower portion.
Regarding claim 10, Applicant should clarify what’s intended by “a surface of the side core, which is opposed to the secondary coil, and a surface of the side core, which is opposed to the secondary coil are coated with an elastomer material, and wherein the elastomer material is coated around the narrow portion of the side core” in lines 2-5. For examination the purpose, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa et al. (U.S. PG. Pub. No. 2006/0226945 A1).
With respect to claim 8, best understood in view of 35 USC 112(b) rejection, Maekawa et al., hereinafter referred to as “Maekawa,” teaches an ignition coil (FIGs. 4-6), comprising: 
a center core 1 (see FIGs. 1-3 for illustration); 
a primary coil 2 wound around the center core; 
a secondary coil 3 wound around the primary coil; 
a side core 4, which is arranged around the secondary coil, and is coupled to the center core to form a closed magnetic path; 
a case 7 configured to accommodate the center core, the primary coil, the secondary coil, and the side core; and
an insulating resin 8 filled in the case, 
wherein the side core includes a wide portion (enlarged portion around end faces 9a and or 10a) having a larger width in a direction from the center core to the side core, and a narrow portion (non-enlarged portion) having a smaller width than the wide portion, and 

With respect to claim 9, Maekawa teaches the ignition coil according to claim 8, wherein the insulating resin is filled between a surface of the narrow portion, which is opposed to the case, and the case (para. [0021]). 
With respect to claim 10, best understood in view of 35 USC 112(b) rejection, Maekawa teaches the ignition coil according to claim 8, 
wherein a surface of the side core, which is opposed to the secondary coil, 
wherein the elastomer material is coated around the narrow portion of the side core (para. [0020]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, as applied to claims 8-10 above, in view of Ooyabu (U.S. Patent No. 4,990,881).
With respect to claims 11-13, Maekawa teaches the ignition coil according to claims 8-10, respectively,
wherein the side core is formed of a plurality of laminated magnetic steel sheets (para. [0020]). Maekawa does not expressly teach 
the plurality of magnetic steel sheets are firmly fixed by caulking at the wide portion. 
Ooyabu teaches an ignition coil (e.g. FIGs. 9a-9b), 
wherein the plurality of magnetic steel sheets 520 are firmly fixed by caulking at the wide portion (col. 8, line 67 to col. 9, line 3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have caulking of the core as taught by Ooyabu to the ignition coil of Maekawa to provide a robust side core (col. 9, lines 3-6).

Claims 14-16, 18-20, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, as applied to claims 8-10 above, in view of Murata et al. (U.S. Patent No. 2002/0007828 A1).
 With respect to claims 14-16, Maekawa teaches the ignition coil according to claims 8-10, respectively. Maekawa does not expressly teach a sectional area of the narrow portion in a winding direction of the primary coil is 80% or more of a sectional area of the center core in a winding direction of the primary coil. 
Murata et al., hereinafter referred to as “Murata,” teaches an ignition coil (FIG. 1), 

With respect to claims 18-20, and 22, Maekawa teaches the ignition coil according to claims 8-10, and 14, respectively,
wherein the wide portion is divided into a plurality of wide portions [para. [0038]). Maekawa does not expressly teach 
the plurality of divided wide portions are coupled to each other through intermediation of a magnet. 
Murata teaches an ignition coil (FIG. 1),
wherein the plurality of divided wide portions are coupled to each other through intermediation of a magnet 15 (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermediation magnet as taught by Murata to the ignition coil of Maekawa to provide the required magnetic path (para. [0047]). 
With respect to claims 23-25, and 27, Maekawa teaches the ignition coil according to claims 8-10, and 14 respectively, 
wherein the side core is divided into the narrow portion and the wide portion (para. [0038]). Maekawa does not expressly teach
the narrow portion and the wide portion are coupled to each other through intermediation of a plate-shaped magnet, and 
wherein the plate-shaped magnet is arranged to be inclined so that a surface thereof on a low-voltage side faces the case at a portion between the narrow portion and the wide portion. 

wherein the narrow portion and the wide portion are coupled to each other through intermediation of a plate-shaped magnet 15, and 
wherein the plate-shaped magnet is arranged to be inclined so that a surface thereof on a low-voltage side faces the case at a portion between the narrow portion and the wide portion (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermediation magnet as taught by Murata to the ignition coil of Maekawa to provide the required magnetic path (para. [0047]).

Claims 17, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Ooyabu, as applied to claim 11 above, and further in view of Murata.
With respect to claim 17, Maekawa in view of Ooyabu teaches the ignition coil according to claim 11. Maekawa in view of Ooyabu does not expressly teach a sectional area of the narrow portion in a winding direction of the primary coil is 80% or more of a sectional area of the center core in a winding direction of the primary coil. 
Murata teaches an ignition coil (FIG. 1), 
wherein a sectional area of the narrow portion (narrow portion of core 1e) in a winding direction of the primary coil 2 is 80% or more of a sectional area of the center core 1b in a winding direction of the primary coil (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core size as taught by Murata to the ignition coil of Maekawa in view of Ooyabu to provide the required magnetic saturation characteristics.
With respect to claim 21, Maekawa in view of Ooyabu teaches the ignition coil according to claim 11,

the plurality of divided wide portions are coupled to each other through intermediation of a magnet. 
Murata teaches an ignition coil (FIG. 1),
wherein the plurality of divided wide portions are coupled to each other through intermediation of a magnet 15 (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermediation magnet as taught by Murata to the ignition coil of Maekawa in view of Ooyabu to provide the required magnetic path (para. [0047]). 
With respect to claim 26, Maekawa in view of Ooyabu teaches the ignition coil according to claim 11, 
wherein the side core is divided into the narrow portion and the wide portion (para. [0038]). Maekawa in view of Ooyabu does not expressly teach
the narrow portion and the wide portion are coupled to each other through intermediation of a plate-shaped magnet, and 
wherein the plate-shaped magnet is arranged to be inclined so that a surface thereof on a low-voltage side faces the case at a portion between the narrow portion and the wide portion. 
Murata teaches an ignition coil (FIG. 1),
wherein the narrow portion and the wide portion are coupled to each other through intermediation of a plate-shaped magnet 15, and 
wherein the plate-shaped magnet is arranged to be inclined so that a surface thereof on a low-voltage side faces the case at a portion between the narrow portion and the wide portion (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermediation magnet as taught .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837